EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Cassin Williams on 09/02/22.

The application has been amended as follows: 
Claim 13, line 15: add –at least one—between “said” and “support”. 
Claim 13, line 18: add –at least one—between “said” and “support”.
Claim 13, line 16: add –at least one—between “said” and “traction”.
Claim 13, line 17: add –constantly—before “abuts”.
Claim 25, line 17: add –at least one—between “said” and “support”. 
Claim 25, line 20: add –at least one—between “said” and “support”.
Claim 25, line 18: add –at least one—between “said” and “traction”.
Claim 25, line 19: add –constantly—before “abuts”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The drive shaft for an elevator system comprises all the limitations of claim 1 or claim 25, especially, at least one traction sheave-side circumferential stop extending from or defined in an axially-directed face of a traction sheave in an axial direction of a central axis, and disposed in a complementary positive locking engagement with at least one support shaft side of circumferential stop, such that a circumferentially-directed side face of said at least one traction sheave-side circumferential stop constantly abuts a complimentary circumferentially-directed side face of said at least one support shaft circumferential stop, so as to enable a support shaft to transmit a drive torque from said support shaft-side to a traction sheave via abutting side faces of said circumferential stops, wherein a ratio W/L of a wall thickness W said traction sheave and an axial length L of said traction face is at most 0.5 that is not taught, suggested, nor obvious over prior arts of record.
DE 195 36 057 to Jaksch teaches a traction sheave-side circumferential stop abutting a complementary circumferential side face of a support shaft circumferential stop but does not teach at least one traction sheave-side circumferential stop extending from or defined in an axially directed face of a traction sheave nor a support shaft side circumferential stop defined in or extending from an axially directed face of a support shaft. 
CN 103527748 to Hong teaches a traction sheave-side circumferential stop abutting a complementary circumferential side face of a support shaft circumferential stop  but does not teach a constant abutment. 
JP 2016-003713to Kitazawa teaches a traction sheave-side circumferential stop abutting a complementary circumferential side face of a support shaft circumferential stop but does not teach at least one traction sheave-side circumferential stop extending from or defined in an axially directed face of a traction sheave nor a support shaft side circumferential stop defined in or extending from an axially directed face of a support shaft.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825. The examiner can normally be reached M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEM M TRAN/             Examiner, Art Unit 3654